Dismiss and Opinion Filed June 7, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-91-01288-CV

                        A.S. HOLCOMB, JR., Appellant
                                   V.
                         ANITA HOLCOMB, Appellee

                On Appeal from the 86th Judicial District Court
                           Kaufman County, Texas
                        Trial Court Cause No. 84-35

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                           Opinion by Justice Molberg
      We reinstate this appeal. In 1992, we abated this case due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system which does not show a

pending bankruptcy case associated with this appeal.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).




911288f.p05                             /Ken Molberg//
                                        KEN MOLBERG
                                        JUSTICE




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

HOLCOMB, JR., A. S., Appellant                 On Appeal from the 86th Judicial
                                               District Court, Kaufman County,
No. 05-91-01288-CV          V.                 Texas
                                               Trial Court Cause No. 84-35.
ANITA HOLCOMB, Appellee                        Opinion delivered by Justice
                                               Molberg. Justices Goldstein and
                                               Smith participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 7th day of June, 2021.




                                       –3–